Case 2:20-cv-01506-CJB-MBN Document 1-4 Filed 05/21/20 Page 1 of 2

Pp D Louisiana | Mississippi | Texas | Florida | Alabama | North Carolina | London
HELPS DUNBAR Te

GARY A. HEMPHILL

Partner
(504) 584-9

222 23214-0038

a

gary.hemphill@phelps.com

Clerk of Court

May 21, 2020

United States District Court
Eastern District of Louisiana
500 Camp Street

New Orleans, LA 70130

RE: Inthe Matter of New Nomadic Short Sea Shipping AS, Nomadic Chartering AS
and Intership Navigation Co. Ltd. as Owners and Managers of the M/V *
NOMADIC MILDE, Petitioning for Exoneration From or Limitation of Liability
Dear Sir/Madam:

Certain parties have or may in the future claim to have sustained damage as result of the
alleged dragging of anchors by M/V NOMADIC MILDE (the “Vessel”) from the Kenner Bend
Anchorage on or about May 8,2020 and her subsequent alleged contact with the M/V
ATLANTIC VENUS and with a terminal owned and operated by Cornerstone Chemical
Company. As a result, parties have filed or may cause to be filed actions under the laws of the
United States, the General Maritime Law and/or laws of the State of Louisiana for damages
resulting from the aforementioned incident.

In order to file an action for Exoneration From or Limitation of Liability, as required by
46 U.S.C. §30501 et seg., plaintiffs in limitation and the Norwegian Hull Club (hereinafter
referred to as “NHC”) hereby agree to the following:

1.

Plaintiffs in limitation and NHC, in compliance with Rule F and other
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions, herewith file with this Court this undertaking in the sum and amount of
SIX MILLION TWO HUNDRED THIRTY FOUR THOUSAND THREE
HUNDRED AND 00/100 ($6,234,300.00) UNITED STATES DOLLARS, with
interest thereon at six percent (6%) per annum for the benefit of claimants, which
sum is no less than the value of plaintiffs’ interest in the said vessel and pending
freights; and

Plaintiffs in limitation and NHC hereby undertake jointly, severally, and in solido,
the sum of SIX MILLION TWO HUNDRED THIRTY FOUR THOUSAND
THREE HUNDRED AND 00/100 ($6,234,300.00) UNITED STATES
DOLLARS with interest thereon at the rate of six percent (6%) per annum from
the date hereof, that plaintiffs in limitation and NHC will abide by the further

 

 

Canal Place | 365 Canal Street, Suite 2000 | New Orleans, Louisiana 70130-6534 | 504-566-1311 | 504-

PD.28709090. |

COUNSELORS AT LAW | mar
phelpsdunbar.com
Case 2:20-cv-01506-CJB-MBN Document 1-4 Filed 05/21/20 Page 2 of 2

Clerk of Court
May 21, 2020
Page 2

orders of the Court and pay into the Court Registry whenever the Court shall
order, a sum equal to the amount or value of plaintiffs’ interest in said vessel and
pending freights, or in the event of appraisal, and if the Court should find this
security is insufficient therefor, then additional like security with interest thereon
at the rate of six percent (6%) per annum from the date hereof; and that pending
payment of said amount, this undertaking shall stand as security for all claims
filed in the said proceedings.

Upon demand and upon order of the Court, to cause to be filed in said action a
bond with an approved corporate surety, in the amount of SIX MILLION TWO
HUNDRED THIRTY FOUR THOUSAND THREE HUNDRED AND 00/100
($6,234,300.00) UNITED STATES DOLLARS, with interest thereon at six
percent (6%) per annum. In the event the bond referred to in this paragraph is
filed, the undersigned shall have no further obligation under this letter of

undertaking.

It is understood and agreed that the execution of this letter by Phelps Dunbar, L.L.P., on
behalf of the undersigned Norwegian Hull Club, shall not be construed as binding upon the firm
or any of its partners or employees, but is binding only upon the Norwegian Hull Club.

Yours very truly,

PHELPS DUNBAR LLP —

 
